REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches a nursing garment having at least one brassiere cup comprising, in combination with other limitations: a first material component with a first free edge, a second material component with a second free edge, and a third material component, the third material component comprising a material piece folded in half to define a folded edge free of stitching along the folded edge, the folded edge being a medial edge of the third material component, a lateral upper edge of the third material component not affixed to any other material component of the at least one cup.
The closest prior art of record is Alva (US PG Pub 2011/0092134) in view of Sorensen (US PG Pub 2003/0186617) and Jiang (CN 204930423 U), as discussed in at least the Final Rejection mailed on June 3, 2021. Alva, Sorensen, and Jiang together teach all of the claimed limitations except for the combination of limitations wherein the third material component comprises a material piece folded in half to define a folded edge free of stitching along the folded edge, the folded edge being a medial edge of the third material component, a lateral upper edge of the third material component not affixed to any other material component of the at least one cup.
As noted by Applicant in the Remarks filed on September 3, 2021, “Jiang expressly teaches that the underarm side 82 of side support piece 80 is sewed to underarm 60, and the upper side 81 of side support piece 80 is sewed to the top side of the underarm 80…Moreover, Jiang expressly teaches that the ‘side support pieces 80 play a role in pulling the top sides of underarms 60, which prevents the outer sides of the cups 40 from being deformed by pulling of straps 50.’ Jiang, par. 0023” (see pages 18-19 of Applicant’s Remarks).

Furthermore, the Examiner notes that while Alva’s third material component 56 does already include a lateral upper edge that is not affixed to any other material component (see at least Figs. 2-4 of Alva), the Examiner agrees with Applicant’s argument that it would not have been obvious to modify Alva’s third material component to have the selected structure of Jiang without also affixing the formerly-free lateral upper edge.
As noted by Applicant in the Remarks filed on September 3, 2021: “[O]ne of ordinary skill in the art would not have been prompted to modify Alva ‘134’s bottom layer 56 to have the structure of Jiang’s side support piece 80 without the sewing of Jiang’s side support piece 80 to the underarm area. Incorporating Jiang’s side support piece 80 structure without its sewed attachment to the underarm 60 would change the function of and render unsatisfactory for its intended purpose Jiang’s side support piece 80 as the lack of attachment of the side support piece to the underarm 60 would inhibit the side support piece 80 from ‘play[ing] a role in pulling the top sides of underarms 60, which prevents the outer sides of cups 40 from being deformed by pulling of straps 50’ (see Jiang, ¶ [0023]). Accordingly, because a combination of Alva ‘134 and Jiang in a manner to provide the recitations of proposed amended claim 1 would necessitate a change in the function of Jiang’s side support piece 80 and would render it unsatisfactory for its intended purpose, such a combination of Alva ‘134 and Jiang would not have been obvious to one of ordinary skill in the art at the relevant time” (see page 21 of Applicant’s Remarks).

Claims 1 and 3-20 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOCELYN BRAVO/Primary Examiner, Art Unit 3732